DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation of “twice the subphase factor for each of the plurality of subphases” is not supported in the original disclosure. Nowhere in the specification does it mentioned the word “twice” in the calculation let alone twice the subphase factor for each of the plurality of subphases. Thus, the limitation lacks description and is considered a new matter issue. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,12,16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Albright et al. (US 20050252078 A1).
 	For claim 1, Albright et al. disclose a growing system for promoting the rapid growth of seedlings, comprising: 
a substantially closed container (fig. 1, ref. 104 represents production of plants which implies that the plant is grown in some sort of substantially closed container; also, fig. 10 shows a greenhouse, which is considered a substantially closed container); 
a nutrient solution within the substantially closed container (para. 0023 and ref. 104, the nutrient solution is implied because Albright is growing plants such as lettuce and the facility is a plant production facility);
a first seedling positioned within the nutrient solution (para. 0023 teaches fresh mass of lettuce after seeding the plant; a first seedling can be any one of the seedlings in the mass); 
a grow light (throughout the publication, for example, para. 0033,0034); and 
a controller (fig. 1, refs.102, 120,110,112) coupled to the grow light, the controller structured to: receive information on a growth of the first seedling (from the sensor; not specifically stated with the word "sensor" but implied in Albright because of light detection, CO2 and other parameters detection for plant growth analysis, especially see Summary of the Invention); calculate a seedling stress duration, wherein the seedling stress duration commences with positioning of the first seedling in the growing system and terminates when growth is observed in the first seedling (seedling stress duration pertains to the period of illumination or lighting as explained through mathematically calculation on pages 7-12, and throughout the publication, Albright discusses various parameters that can influence the seedling or plant growth, which can be consider for stress; also pages (pages 7-12, for example, interval and/or periods); determine a subphase factor for a second seedling positioned in the growing system based on which subphase of the plurality of subphases the second seedling has reached based on an elapsed time (pages 7-12; noting that there are a plurality of seedlings, thus, any one of the seedlings can be a second seedling and each seedling gets its own analysis from the sensor and the computer); calculate a total number of on/off light cycles and a duration for each on/off cycle, wherein one cycle is turning the grow light on and off (pages 7-12, esp. para. 0102 value of J depends on the times of turning the lights on and off); and control the grow light to execute the total number of calculated on/off light cycles for the calculated duration of time the grow light is on and time the grow light is off during each cycle in the growing system (pages 7-10). Note that the limitation of "adapted to" for the functionally of the controller is merely functional recitation, which the controller of Albright et al. can perform the intended function since Albright teaches similar mathematical calculation on pages 7-12 as claimed by applicant.  It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. In addition, the [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"]clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.


		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973). 
	For claim 2, since the limitation as claimed of "wherein the subphase factor for each of the plurality of subphases comprises a fraction of the seedling stress duration" is part of the functional recitation of "structured to" for the controller, the controller of Albright et al. can perform the intended function because Albright et al. do teach the controller performing mathematically concepts. See pages 7-12. Thus, the controller of Albright et al. can be programmed to perform "for each of the plurality of subphases comprises a fraction of the seedling stress duration".
 	For claim 3, since the limitation as claimed of "wherein the number of on/off light cycles comprises twice the subphase factor for each of the plurality of subphases" is part of the functional recitation of "structured to" for the controller, the controller of Albright et al. can perform the intended function because Albright et al. do teach the controller performing mathematically concepts. See pages 7-12. Thus, the controller of 
 	For claim 4, since the limitation as claimed of "wherein the plurality of subphases comprises three subphases" is part of the functional recitation of "structured to" for the controller, the controller of Albright et al. can perform the intended function because Albright et al. do teach the controller performing mathematically concepts. See pages 7-12. Thus, the controller of Albright et al. can be programmed to perform " the plurality of subphases comprises three subphases".
	For claim 5, since the limitation as claimed of "wherein there are three subphases and a fraction of the seedling stress duration for a first subphase is 1/600, the fraction for a second subphase is 1/300, and the fraction for a third subphase is 1/200" is part of the functional recitation of "structured to" for the controller, the controller of Albright et al. can perform the intended function because Albright et al. do teach the controller performing mathematically concepts. See pages 7-12. Thus, the controller of Albright et al. can be programmed to perform "there are three subphases and a fraction of the seedling stress duration for a first subphase is 1/600, the fraction for a second subphase is 1/300, and the fraction for a third subphase is 1/200".
	For claim 6, since the limitation as claimed of "wherein the growth is observed by a visual analysis of the first seedling" is part of the functional recitation of "structured to" for the controller, the controller of Albright et al. can perform the intended function because Albright et al. do teach the controller including displays for observation of the plant growth (see para. 0037). Thus, the controller of Albright et al. can be programmed to perform "the growth is observed by a visual analysis of the first seedling ".
2 and other parameters detection for plant growth analysis, especially see Summary of the Invention; also, para. 0064 teaches sensors such as for temperature).  
	For claim 12, Albright et al. disclose wherein the controller is further structured to divide the rapid growth into the plurality of subphases followed by one or more phased periods, the one or more phased periods used to calculate on/off times and cycles that are different for each of the one or more phased periods, since the claimed limitation is functional, to which the controller of Albright has the structure to perform the mathematical formulation intended function. See pages 7-12 of Albright. 
	For claim 16, Albright et al. disclose wherein the grow light comprises a plurality of lights (para. 0033,0034) and the controller is structured to deliver one or more specific wavelengths of light to the first seedling, since the claimed limitation is functional, to which the controller of Albright has the structure to perform the intended function because the controller controls all operation of the system. See pages 7-12 of Albright.  
	For claim 17, Albright et al. disclose wherein the controller is structured to control a single, fixed 24-hour on/off light cycle for the grow light after the plurality of subphases, since the claimed limitation is functional, to which the controller of Albright has the structure to perform the intended function because the controller controls all operation of the system. See pages 7-12 of Albright.  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9,14 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (as above) in view of Hall (US RE31023 E).
For claim 8, Albright et al. are silent about wherein the sensor comprises a sensor selected from the sensors consisting of: a video sensor, a laser sensor, a location/proximity sensor, a weight sensor, an 02 sensor, and a sensor measuring a concentration of a nutrient solution.  

	For claim 9, Albright et al. are silent about wherein the growing system is a hydroponic growing system.
	In addition to the above, Hall teaches the growing system is a hydroponic growing system (col. 11, line 68). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the growing system of Albright et al. in a hydroponic growing system as taught by Hall, depending on the user's preference to implement the growing system in a hydroponic growing system or other growing system depending on the type of plant desired to be grown.
 	For claim 14, Albright et al. are silent about a C02 sensor for measuring an atmospheric C02 concentration in an atmosphere above the first seedling. 
	In addition to the above, Hall teaches the growing system comprising a C02 sensor for measuring an atmospheric C02 concentration in an atmosphere above the plant (in various excerpts such as col. 16, line 34). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a C02 sensor as taught by Hall in the system of Albright et al. in order to measure CO2 concentration in area above the seedling.
Claims 10,11,15 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (as above) in view of Helene et al. (US 20140115958 A1).
For claim 10, Albright is silent about wherein the grow light is at least one of a red LED light and a blue LED light.  
	Helene et al. teach a growing system comprising a grow light is at least one of a red LED light and a blue LED light (para. 0039,0056). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ at least one of a red LED light and a blue LED light as taught by Helene et al. in the grow light of Albright et al. in order to provide the proper wavelength for the particular plant type for optimum photosynthesis. 
	For claim 11, Albright is silent about wherein the grow light is of a wavelength selected in accordance with a predetermined plant species.
	Helene et al. teach a growing system comprising a grow light is of a wavelength selected in accordance with a predetermined plant species (para. 0038). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the grow light of Albright be of a wavelength selected in accordance with a predetermined plant species as taught by Helene et al. in order to taylor to the need of the specific plant species grown in the system. 
	For claim 15, Albright is silent about wherein the grow light comprises a plurality of red lights and blue lights, and the controller is structured to deliver a desired ratio of red light to blue light to the first seedling.
	Helene et al. teach a growing system comprising a grow light comprises a plurality of red lights and blue lights (para. 0039,0056). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the grow light of Albright comprises a plurality of red lights and blue lights as taught by Helene et . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (as above) in view of Madsen (WO 03022036 A1).
 	For claim 13, Albright et al. are silent about a scale (6) for measuring a weight of the first seedling. 
 	Madsen teaches a growing system comprising a scale (6) for measuring a weight of the plant (in various excerpts such as page 5, lines 1-5, page 7, lines 19-25, 34, etc.). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a scale as taught by Madsen for measuring a weight of the first seedling in the system of Albright et al. in order to determine the liquid level in the seedling so as to not over watered the seedling. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5-7,11,15,16 of U.S. Patent No. US 9565812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a growing system for promoting the rapid growth of seedlings, comprising: a substantially closed container; a nutrient solution within the substantially closed container; a first seedling positioned within the nutrient solution; a grow light; and a controller coupled to the grow light adapted to: receive information on a growth of the first seedling; calculate a seedling stress duration, wherein the seedling stress duration commences with positioning of the first seedling in the growing system and terminates when growth is observed in the first seedling; divide the seedling stress duration into a plurality of subphases; determine a subphase factor for a second seedling positioned in the growing system based on which subphase of the plurality of subphases the second seedling has reached based on an elapsed time; calculate [[the]]a total number of on/off light cycles and a duration for each on/off cycle, wherein one cycle is turning the grow light on and off, and control the grow light to execute the total number of calculated on/off light cycles for the calculated duration of time the grow light is on and time the grow light is off during each cycle in the growing system.
Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive.  Applicant argued the following:
The Office cites Albright pages 7-12 (paras. [0089] to [0187]). These passages and the associated figures teach varying a concentration of carbon dioxide, lighting levels, and times for Albright' s plants. Careful study of the cited passages, however, shows no teaching or suggestion, let alone anticipation, of use of growth stages, a seedling stress duration, subphase factors and on/off cycles keyed to the subphase factors, as claimed.

 	Thus, clearly, not only does Albright’s controller can functionally perform the intended function as claimed, but also Albright does teach the parameters as argued. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643